Citation Nr: 0807813	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-32 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent 
for service-connected left knee retropatellar pain syndrome.

2.  Entitlement to an initial rating in excess of 0 percent 
for service-connected right knee retropatellar pain syndrome.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected left eye corneal abrasion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1998 to 
November 2003 with prior active and reported reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2004.  A statement of the case was issued in August 2004, 
and a substantive appeal was received in September 2004.  The 
veteran appeared at a personal hearing at the RO in December 
2004.  A transcript is of record.    

The issue of entitlement to an initial rating in excess of 10 
percent for service-connected left eye corneal abrasion is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected left knee retropatellar 
pain syndrome is manifested by flexion not less than 135 
degrees; extension is full, and there is no recurrent 
subluxation or lateral instability, nor is there x-ray 
evidence or arthritis.

2.  The veteran's service-connected right knee retropatellar 
pain syndrome is manifested by flexion not less than 135 
degrees; extension is full, and there is no recurrent 
subluxation or lateral instability, nor is there x-ray 
evidence or arthritis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected left knee 
retropatellar pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5014, 5260, 5261 (2007).

2.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected right knee 
retropatellar pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5014, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in February 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in her possession that pertains to the 
claim.  
  
The RO also provided the appellant with additional notice in 
March 2006 and July 2006, subsequent to the initial 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in her 
possession that pertains to the claim.    

While the notices were not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a July 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran and her representative have not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

And since the issue in this case (entitlement to an initial 
rating in excess of 0 percent for service-connected bilateral 
knee retropatellar pain syndrome) is a downstream issue from 
that of service connection (for which a VCAA letter was duly 
sent in February 2004), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).   

The Board also notes a recent judicial decision addressing 
notice in increased rating claims.  Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).  The Court 
noted that for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

It is clear that there has been no compliance with Vazquez in 
the present case since that judicial decision was just 
rendered in January 2008.  However, review of the record 
leads the Board to conclude that the veteran effectively had 
actual knowledge of the essential elements discussed by the 
Court in Vasquez.  Testimony provided by the veteran in 
December 2004 before a Decision Review Officer (DRO) and 
statements received in September 2004 and November 2005 
exemplify the veteran's understanding of the need to show the 
resulting impairment on employment and daily life.  
Additionally, a July 2006 letter to the veteran informed her 
that to establish entitlement to an increased rating 
evaluation, the evidence must show that her service-connected 
disability had gotten worse; further, the aforementioned 
letter advised her that in determining the rating, VA would 
look to the nature and symptoms of her disability, the 
severity and duration, and the impact on employment.  
Moreover, the veteran was given a list of examples of the 
types of evidence which would be pertinent to her claim and 
advised to give such evidence to VA or tell VA about it.  The 
Board also believes it significant that the veteran has been 
represented by a national service organization which is well-
versed in laws and regulations pertaining to veteran's claim.  
The Board believes the veteran, through Disabled American 
Veterans, can be viewed as having actual knowledge of the 
substance of the information discussed in Vasquez.  As such, 
there has been no resulting prejudice to the veteran.  The 
Board finds that the veteran has had actual knowledge of the 
elements outlined in Vazquez and that no useful purpose would 
be served by remanding the case to the RO to furnish notice 
as to elements of her claim.

Duty to Assist

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran physical 
examinations in February 2004, December 2004, September 2005, 
and July 2007.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran and her 
representative have not contended otherwise.  On VCAA notice 
response form received in July 2007, the veteran marked the 
appropriate box to indicate that she had no other information 
or evidence to give VA to substantiate her claim and to 
decide her claim as soon as possible.    

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Separate noncompensable ratings have been assigned for the 
veteran's service-connected left and right knee disabilities, 
described for rating purposes as retropatellar pain syndrome.  
The veteran contends that compensable ratings are warranted.

  Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    

The veteran's service-connected knee disabilities have been 
rated by the RO under the provisions of Diagnostic Code 
5014.  Under this regulatory provision, osteomalacia will be 
rated on limitation of motion of the affected parts, as 
degenerative arthritis (Diagnostic Code 5003).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5014.
 
Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that the appropriate diagnostic codes for 
limitation of the knee are Diagnostic Codes 5260 and 5261 and 
that normal flexion of the knee is to 140 degrees, and normal 
extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, 
Plate II.  In the present case, it should also be noted that 
when evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
  
Diagnostic Code 5260 provides that a rating of 0 percent is 
warranted for flexion limited to 60 degrees; a rating of 10 
percent is warranted for flexion limited to 45 degrees; a 
rating of 20 percent is warranted for flexion limited to 30 
degrees; a maximum rating of 30 percent is warranted for 
flexion limited to 15 degrees.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5260.
  
Diagnostic Code 5261 allows for a 0 percent disability rating 
for extension is limited to 5 degrees; a 10 percent 
disability rating when extension of the leg is limited to 10 
degrees; a 20 percent disability rating when extension is 
limited to 15 degrees; a 30 percent disability rating for 
flexion limited to 20 degrees; a 40 percent disability rating 
when extension of the leg is limited to 30 degrees; and a 
maximum rating of 50 percent for extension limited to 45 
degrees.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5261.
	
Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5003 and 
5257 where there is x-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.  However, as will be 
discussed below, separate ratings under Diagnostic Codes 5003 
and 5257 are not for application since VA examinations 
reflect that the veteran does not have arthritis, and 
recurrent subluxation or lateral instability. 

The veteran was afforded a VA examination in February 2004.  
At the time, she reported being asymptomatic taking the last 
medication in July 2003.  She reported not wearing a brace 
and being able to squat and bend her knees without apparent 
discomfort.  Upon physical examination, it was noted that 
both knees revealed normal appearance without evidence of 
heat, redness, or swelling.  She reported having minimal 
crepitance of the right knee on forward flexion without 
complaints of significant pain.  She had full range of motion 
in both knees with flexion to 140 degrees and extension to 0 
degrees.  Stability of both knees, medial and lateral 
collateral ligaments, anterior and posterior cruciate 
ligaments, and medical and lateral menisci were noted as all 
intact.  It was further noted that x-rays of both knees were 
within normal limits.  The examiner diagnosed bilateral knees 
retropatellar pain syndrome.

The veteran was afforded another VA examination in December 
2004.  The veteran complained of chronic aching pain.  And on 
a scale of 1 to 10 (with 10 being unable to walk) the veteran 
rated her pain a 4 stating that morning stiffness lasted 
about 10 minutes.  She revealed that in August and October 
2004 she fell at work and in the kitchen at home after her 
knees gave way, but did not seek medical attention.  Noted 
were no weakness, swelling, heating and redness, locking, 
fatigability, and lack of endurance.  The veteran stated that 
flare-ups were constant if she continued to walk or stand for 
a long period of time.  Resting alleviated the pain, while 
walking and kneeling and cold weather increased the pain.  
When asked to estimate to what extent the flare-ups resulted 
in additional limitation or functional impairment the answer 
was "none."  The answer was the same when asked to describe 
any episodes of dislocation or recurrent subluxation, and 
when asked to describe any constitutional symptoms for 
inflammatory arthritis.  The effects on the veteran's daily 
activities were described as minimal; and the effects on the 
veteran's occupational activity was moderate.  

Upon physical examination, the veteran exhibited full range 
of motion with flexion to 140 degrees and extension to 0 
degrees.  The examiner noted that there was no change in 
range of motion with repeated or resisted action.  The 
examiner continued that inspection of both knees were normal 
with no redness, swelling, and effusion.  Collaterals, 
cruciates, and meniscus were described as stable.  "Not 
applicable" was noted for presence of ankylosis and 
inflammatory arthritis.  X-rays of both knees were negative.  
The diagnosis was both knees retropetallar pain syndrome.  

On VA examination in September 2005, the veteran stated that 
there were no complaints of the left knee.  As for the right 
knee, the veteran complained about aches upon standing up 
after sitting long or squatting long or climbing stairs; she 
stated that it might buckle "a little bit" occasionally.  
The veteran stated that there was no swelling, fatigability, 
or lack of endurance.  On a scale of 1 to 10 (with 10 being 
the most intense) the veteran rated her flare-ups a 6 
depending on the intensity of the precipitating factor.  She 
stated that she had it almost daily with ache that was 
retropatellar and sometimes medially with pain subsiding 20 
to 30 minutes spontaneously.  When asked to what extent the 
flare-ups resulted in additional limitation of motion or 
functional impairment during flare-up, "none" was noted.  
The same answer was noted for episodes of dislocation or 
recurrent subluxation and for inflammatory arthritis.  When 
asked to describe the effects of the veteran's daily 
activities, it was noted that there was no effect though she 
no longer ran or jogged.         
 
Another VA examination was done in July 2007 and the 
veteran's claims file was reviewed.  It was noted that the 
veteran's current bilateral knee pain was unchanged since 
2004 except that her right knee was worse than her left.  She 
complained of rare swelling and pain generally once a week 
two or three times per month.  She reported that her knees 
felt like they would buckle especially when climbing up 
stairs.  She stated that she could climb about one flight of 
stairs during the day and is able to stand and walk 4 to 6 
hours a day.  She stated that she is able to take care of and 
play with her children.  She further stated that she was able 
to do household work-cooking, cleaning, and laundry.  She 
rated her pain on a scale of 1 to 10 (with 10 being the most 
painful) a 2 to 3, and 6 to 7 when worse which was about once 
a week.  The veteran reported that prolonged standing, 
walking, and stairs aggravated the symptoms while rest and 
pain medication helped.  There was no additional limitation 
of motion or functional impairment during the flare-up, 
episodes of dislocation or recurrent subluxation, and 
inflammatory arthritis.  The effects of the condition on the 
veteran's usual occupation and daily activities were 
described as mild.  

Upon physical examination, extension was to 0 degrees and 
flexion was to 135 degrees bilaterally without pain.  It was 
noted that there was no instability, collateral ligament or 
miniscal signs, and inflammatory signs.  There was also no 
pain, fatigue, weakness, lack of endurance, and 
incoordination.  There was minimal tenderness on the lateral 
aspect of the right knee noted.  However, there was no 
instability, redness, warmth, abnormal movement or guarding 
noted.  It was observed that the veteran was not able to 
fully squat.  Also noted was that there was no ankylosis and 
inflammatory arthritis.  The diagnosis was bilateral 
retropatellar pain syndrome.  It was noted that there was no 
additional limitation of the joint function by pain, fatigue, 
weakness, lack of endurance or incoordination on repetitive 
or resisted movements during flare ups.    

The evidence in the present case shows no limitation of 
extension in either knee.  Consequently, a compensable rating 
under Diagnostic Code 5260 is not warranted.  With the 
exception of the July 2007 VA examination when the veteran's 
flexion was to 135 degrees, range of motion was to 140 
degrees in prior VA examinations.  Even with flexion at 135 
degrees, a compensable rating under Diagnostic Code 5261 is 
not warranted.  Moreover, the evidence is against a finding 
that there is additional functional loss to otherwise warrant 
compensable ratings.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, with no x-ray 
evidence of arthritis, compensable ratings under Diagnostic 
Code 5003 are not for application.  Also, staged ratings are 
not for application since the veteran's bilateral knee 
retropatellar pain syndrome is adequately contemplated by the 
existing 0 percent ratings during the entire time period in 
question.

Turning to the appropriate Diagnostic Codes applicable to 
knee disabilities, the Board notes that they are not for 
application.  The veteran does not have ankylosis of the 
knee, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, symptomatic removal of 
semilunar cartilage, impairment of the tibia and fibula, and 
genu recurvatum to warrant higher disability ratings under 
5256, 5257, 5258, 5259, 5262 and 5263, respectively.  See 38 
C.F.R. § 4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 
5262 and 5263.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  At a December 2004 DRO hearing, the 
veteran testified that she has not missed work because of her 
knees since she had a chair to sit.  She continued that she 
once fell down walking down the hall at work, but that was 
not enough to make her go home; she stated that she got up 
and sat down continuing to work.  On VA examination in 
December 2004, when asked to describe the effects of the 
condition of the veteran's usual occupation, it was noted 
that it was moderate on her occupational activity.  By VA 
examination in September 2005, it was noted that she was a 
human resources assistant and that her knees had no effect on 
her usual occupation.  A July 2007 VA examination revealed 
that the effect of her knees on her usual occupation was 
deemed mild and that the veteran worked full time at the 
Department of Agriculture as a human resource assistant.  Her 
worked involved approximately 4 hours standing and walking 
with a small amount of her time working at her desk.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran may always advance an increased rating claim if 
the severity of her service-connected knee disabilities 
should increase in the future.  


ORDER

Entitlement to a compensable rating for service-connected 
left knee retropatellar pain syndrome is not warranted.  
Entitlement to a compensable rating for service-connected 
right knee retropatellar pain syndrome is not warranted.  To 
this extent, the appeal is denied.


REMAND

In an August 2005 VA examination, the veteran's claims file 
was reviewed.  The examiner stated that the veteran reported 
epithelial puncture treatment in the last 6 months, which the 
Board notes dates the treatment to February 2005.  The 
examiner stated that she did not have such records.  Further, 
VA treatment records show that when the veteran received 
stromal puncture treatment in March 2006, she had stated that  
R.B. of Carl R. Darnall Army Medical Center had performed 
stromal puncture in the past.  The Board has reviewed the 
claims file that includes treatment records from the Bennett 
Family Care Clinic of Carl R. Darnall Army Medical Center 
showing that the veteran was seen by R.B. (January 2004 to 
April 2004) and VA treatment records from the Central Texas 
Health Care System (March 2005 to March 2006).  However, it 
appears to the Board that records of prior puncture 
treatments reported by the veteran are not associated with 
the veteran's claims file.  Accordingly, the RO should obtain 
the records in order to fulfill the VA's duty to assist the 
veteran.  This is particularly so in view of the fact that 
these are records in the custody of the federal government 
and thus are constructively part of the record on appeal.  38 
U.S.C.A. § 5103A(b). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request copies of pertinent treatment 
records from the Bennett Family Care 
Clinic of Carl R. Darnall Army Medical 
Center and from the Central Texas Health 
Care System from May 2004 to February 
2005.   

2.  Thereafter, the RO should review the 
expanded record and determine if 
entitlement to an initial rating in 
excess of 10 percent for service-
connected left eye corneal abrasion is 
warranted.  The veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


